      Case: 3:18-cv-01008-wmc Document #: 117 Filed: 06/14/21 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

QUENTRELL WILLIAMS,

                             Plaintiff,                          ORDER
       v.
                                                                 18-cv-1008-wmc
CHAD LENTZ,

                             Defendant.


       Consistent with the terms of the settlement agreement set forth on the record during

today’s videoconference, plaintiff Quentrell Williams’ Eighth Amendment deliberate

indifference claim against defendant Chad Lentz is dismissed with prejudice. The court

will retain jurisdiction of that claim, only to enforce the terms of that settlement agreement.

The clerk of court is directed to enter final judgment, according to the terms of this order

and those set forth in the court’s May 19, 2021, opinion and order, and close this case.

       SO ORDERED.

              Entered this 14th day of June, 2021.

                                           BY THE COURT:


                                           ___/s/_______________________________
                                           WILLIAM M. CONLEY
                                           District Judge
